Citation Nr: 0005857	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for chronic urticaria. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1968 to October 1970 
and from June 1976 to November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The claims folder was subsequently 
transferred to the RO in St. Petersburg, Florida.

The Board notes that in March 1998, the RO advised the 
veteran that, if he desired to be represented by a veterans 
service organization, he should appoint another 
representative to replace the appointment to the Georgia 
State Department of Veterans Service, because he no longer 
resided in Georgia.  The veteran did not respond to this 
notice.  The veteran is therefore no longer represented by 
any veterans service organization.  

The veteran failed to report for a hearing before a member of 
the Board scheduled in December 1999.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Subjectively, the veteran relates that he periodically 
continued to have swelling and itchy lesions on the face, 
body, and extremities.  Medications include Benadryl and 
Atarax.  The January 1997 VA examination report reveals no 
evidence of urticarial lesions or other objective evidence of 
urticaria.  The medical evidence of record is negative for 
systemic symptoms associated with the urticaria.    


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for chronic urticaria have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.118, Diagnostic Code 7806 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

The report of the veteran's separation examination in May 
1994 indicated a history of chronic urticaria, though there 
was no notation of findings on examination.  The veteran 
underwent an evaluation in the allergy clinic in July 1994.  
He reported that he developed chronic, recurring hives from 
1980 to 1982.  The disorder was characterized as chronic and 
idiopathic after extensive work-up.  The disorder was 
controlled with medication until about two years ago, when 
his symptoms returned.  The veteran related that he had 
urticaria and angioedema every day.  The symptoms came at any 
time, though they always responded to Atarax.  He denied 
arthralgias, fevers, or other systemic symptoms.  There was 
no bruising after the hives resolved.  The veteran had 
experienced two episodes of mild throat fullness that 
resolved with a shot of Benadryl.  Examination was 
unremarkable.  The diagnosis was difficult to manage and 
chronic idiopathic urticaria.    

In an August 1995 rating decision, the RO established service 
connection for chronic urticaria and assigned a 10 percent 
disability rating.  The veteran timely perfected an appeal 
regarding the disability evaluation.  

In his December 1995 notice of disagreement, the veteran 
requested that the RO secure medical records from Fort 
McPherson dated from December 1994 to September 1995.  
Correspondence dated in May 1996 from the U.S. Army Health 
Clinic in Fort McPherson, Georgia, indicated that it was 
unable to locate any additional medical records for the 
veteran.  

In his April 1996 substantive appeal, the veteran indicated 
that his chronic urticaria continued with marked swelling and 
disfigurement of the face and extremities.  The constant 
itching precipitated immediate swelling marked by wheals and 
lesions.  He used Benadryl and Atarax on a continuous basis 
and carried a bee sting kit in case his airway was closed 
off.   
 
The veteran underwent a VA examination in January 1997.  He 
related that he had experienced periodic episodes of 
urticaria since 1981.  The episodes were manifested by the 
appearance of "whelps" and swelling of the lips and mouth.  
The skin lesions were itchy and tingling at times.  His 
medications included Atarax and Benadryl.  He denied ever 
having any breathing problems during these episodes.  
Examination revealed no urticarial lesions, no excoriations, 
no oral or mucosal lesions, and no angioedema.  The diagnosis 
was history of episodic urticaria, presently quiescent.  

The veteran failed to report for a hearing before a member of 
the Board scheduled in December 1999.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran chronic urticaria is currently evaluated as 10 
percent disabling by analogy to Diagnostic Code (Code) 7800, 
eczema.  38 C.F.R. § 4.118.  A 10 percent rating is assigned 
when there is exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted when there is constant exudation or itching and 
extensive lesions, or when there is marked disfigurement.  

In this case, the veteran relates that he continued to have 
periodic swelling and itchy lesions on the face, body, and 
extremities.  He uses Benadryl and Atarax on a continuous 
basis.  There is no medical evidence of systemic symptoms 
associated with the urticaria.  The January 1997 VA 
examination reveals no evidence of urticarial lesions or 
other objective evidence of urticaria.  As the evidence fails 
to support findings of constant symptomatology or marked 
disfigurement, the Board cannot conclude that the overall 
disability picture more nearly approximates the criteria for 
a 30 percent rating.  38 C.F.R. § 4.7.  Therefore, the Board 
finds that the preponderance of the evidence is against 
entitlement to a disability rating greater than 10 percent 
for chronic urticaria.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§  3.102, 4.3, 4.7, 4.118, Code 7806.         



ORDER

Entitlement to a disability rating greater than 10 percent 
for chronic urticaria is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



